Citation Nr: 0323340	
Decision Date: 09/10/03    Archive Date: 09/23/03

DOCKET NO.  01-06 026A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for hemorrhoids.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from March 1962 to March 
1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, that denied service connection for 
hemorrhoids on the basis that new and material had not been 
received; the RO also denied, on a de novo basis, service 
connection for bilateral hearing loss and tinnitus.  The 
veteran perfected a timely appeal of this determination to 
the Board.

Although the RO considered the veteran's claim on a new and 
material basis, in the rating action on appeal and in the 
June 2001 statement of the case, it framed the issue as 
"entitlement to service connection for hemorrhoids."  In 
light of the foregoing, the Board has recharacterized the 
issue to reflect the finality of a January 1995 rating 
decision that denied service connection for hemorrhoids.  In 
this regard, the Board notes that the United States Court of 
Appeals for Veterans Claims (Court) looks beyond VA's framing 
of an issue to determine whether the decision considered the 
relevant evidence as well as the pertinent laws and 
regulations.  See Johnson v. West, 11 Vet. App. 240, 241-42 
(1998).


REMAND

As a preliminary matter, the Board notes that shortly 
subsequent to the veteran's assertion of his hemorrhoid, 
bilateral hearing loss and tinnitus claims in September 2000, 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), was enacted in November 
2000.  This liberalizing law is applicable to the veteran's 
claim because it is pending before VA.  See Bernklau v. 
Principi, 291 F.3d 795, 806 (Fed. Cir. 2002).  The Act and 
its implementing regulations (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)) essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A (West 2002); 66 Fed. Reg. 45620 (to be 
codified at 38 U.S.C.A. § 3.159(c)).

These laws and regulations also include notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).

In this case, neither the veteran nor his representative was 
issued any sort of notification of the VCAA and the effect it 
had on his claims in appellate status.  The Board points out 
that the claims folder was received at the Board in May 2002, 
well over a year after the VCAA was enacted.  The Board finds 
that the RO should inform the veteran and his representative 
of the VCAA and its notification provisions.  Accordingly, 
this case must be remanded.

In addition, in October 2000 written argument, the veteran's 
representative requested that the RO obtain records of his VA 
outpatient treatment, dated since December 1990, which it 
indicated would support his claim.  The record shows, 
however, that VA has associated records of the veteran's 
treatment at the Boston, Massachusetts, VA Medical Center, 
dated from August 2000 to January 2001, only.  In this 
regard, the Board notes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Moreover, pursuant to the VCAA, 
VA must obtain these records.  See 38 U.S.C.A. § 5103A(b-c) 
(West 2002); 38 C.F.R. § 3.159(b-c) (2002).  As such, for 
this reason as well, each of the veteran's claims must be 
remanded.

With regard to the veteran's application to reopen a claim of 
service connection for hemorrhoids, the Board reiterates that 
the VCAA is effective November 9, 2000, but points out that 
the amendment to 38 C.F.R. § 3.156(a) is effective August 29, 
2001.  66 Fed. Reg. 45,620, 45,629.  The amended definition 
of new and material evidence, to be codified at 
38 C.F.R. § 3.156(a), is not liberalizing and applies only to 
claims to reopen a finally decided claim received on or after 
August 29, 2001.  66 Fed. Reg. 45,620, 45,629.  It does not 
apply to the veteran's claim to reopen because the veteran 
filed it at the RO in September 2000.  Thus, in the April 
2001 rating action and the June 2001 statement of the case, 
the RO set forth the incorrect standard when it indicated 
that in order to reopen a claim on the basis of new and 
material evidence, the new evidence, when viewed in the 
context of all the evidence, both new and old, would change 
the outcome, in light of the above, that standard does not 
apply.

Because the veteran filed his claim in September 2000, i.e., 
prior to August 29, 2001, there is no requirement that in 
order to reopen a claim, the new evidence, when viewed in the 
context of all the evidence, both new and old, create a 
reasonable possibility that the outcome of the case on the 
merits would be changed.  See Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998) (expressly rejecting the standard for 
determining whether new and material evidence had been 
submitting sufficient to reopen a claim set forth in Colvin 
v. Derwinski, 1 Vet. App. 171 (1991)).  Instead, the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit), reviewing the history of former section 38 C.F.R. 
§ 3.156(a), including comments by the Secretary submitted at 
the time the regulation was proposed, concluded that the 
definition emphasized the importance of a complete record 
rather than a showing that the evidence would warrant a 
revision of a previous decision.  Id. at 1363.  As such, on 
remand, the RO must readjudicate this claim using the correct 
legal standard as explained by the Federal Circuit in Hodge.

With respect to the veteran's bilateral hearing loss and 
tinnitus claims, the Board notes that in April 2002 written 
argument, the veteran's representative pointed out that he 
had not been afforded a VA examination with respect to these 
claims, in essence requesting that these matters be remanded 
for further development; the Board agrees.  In doing so, the 
Board observes that, as noted by Disabled American Veterans 
in August 2003 written argument, during service the veteran's 
military occupational specialty (MOS) was light weapons 
infantryman, which might reflect exposure to in-service 
acoustic trauma.

In determining that the veteran must be afforded a VA 
examination with respect to his bilateral hearing loss and 
tinnitus claims, the Board that in Charles v Principi, 16 
Vet. App. 370, 374-75 (2002), the Court recently held that 
the veteran is competent to report that he has experienced a 
continuity of symptomatology, there bilateral hearing loss 
and tinnitus.  As such, on remand, VA must afford him an 
appropriate VA examination, and in the accompanying report, 
after reviewing the veteran's medical records, the examiner 
must rule in or exclude a diagnosis of bilateral hearing loss 
and tinnitus and, if such a diagnosis is made, opine as to 
the likelihood that the conditions were related to or had 
their onset during his period of active duty.  

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should send the veteran and 
his representative a letter explaining 
the VCAA, to include the duty to assist 
and notice provisions contained therein.  
Among other things, the letter should 
explain, what, if any information 
(medical or lay evidence), not previously 
provided to the Secretary is necessary to 
substantiate the veteran's claim 
application to reopen a claim of service 
connection for hemorrhoids, as well as 
for service connection for bilateral 
hearing loss and tinnitus.  The letter 
should also specifically inform the 
veteran and his representative of which 
portion of the evidence is to be provided 
by the claimant and which part, if any, 
the RO will attempt to obtain on his 
behalf.

2.  The RO should contact the veteran and 
request that he identify all VA and non-
VA health care providers that have 
treated him since service for 
hemorrhoids, hearing loss and tinnitus.  
This should specifically include any 
records of the veteran's treatment at the 
Boston, Massachusetts, VA Medical Center, 
dated since December 1990, with the 
exception of record from this facility, 
dated from August 2000 to January 2001, 
and those of Dr. Gaetano Sciacca, who 
treated the veteran from 1966 to 1984, 
but whose records the veteran reported in 
May 1994 are unavailable.  The aid of the 
veteran in securing these records, to 
include providing necessary 
authorization(s), should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran should be informed in writing.

3.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the RO schedule the veteran 
for an appropriate VA examination to 
determine the nature, extent and etiology 
of hearing loss or tinnitus found to be 
present.  It is imperative that the 
examiner who is designated to examine the 
veteran reviews the evidence in the 
claims folder, including a complete copy 
of this REMAND, and acknowledges such 
review in the examination report.  All 
indicated testing, including an 
audiological evaluation, should be 
accomplished.  The examiner should rule 
in or exclude diagnoses of hearing loss 
and tinnitus, and if either diagnosis is 
ruled in, the examiner must offer an 
opinion as to the likelihood that the 
hearing loss and/or tinnitus is either 
related to or had its onset during his 
period of service.  The examiner must set 
forth the complete rationale underlying 
any conclusions drawn or opinions 
expressed, to include, as appropriate, 
citation to specific evidence in the 
record, in a legible report.

4.  To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should reconsider the 
veteran's claims.  With respect to the 
veteran's hemorrhoids claim, the RO must 
apply 38 C.F.R. § 3.156 (2000) as 
interpreted by the Federal Circuit in 
Hodge v. West, 155 F.3d. 1356 (Fed. Cir. 
1998).  The RO must provide adequate 
reasons and bases for its determinations, 
addressing all issues and concerns that 
were noted in this REMAND.

6.  The veteran and his representative 
must be furnished a supplemental 
statement of the case and be given an 
opportunity to submit written or other 
argument in response thereto before the 
claims file is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


